Case 2:18-cv-00404-SPC-NPM Document 66 Filed 12/04/20 Page 1 of 2 PageID 696




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MELA PROPERTIES, LLC,

             Plaintiff,

v.                                                Case No.: 2:18-cv-404-FtM-38NPM

CERTAIN UNDERWRITERS
AT LLOYD’S OF LONDON,

              Defendant.
                                          /

                      STIPULATED FINAL JUDGMENT1

       Before the Court is the parties’ Joint Motion for Entry of Stipulated Final

Judgment (Doc. 65). The parties provided their stipulated final judgment (Doc.

65-1). After review, the Court finds it proper to enter final judgment pursuant

to the parties’ request and agreement.

       Accordingly, it is now

       ORDERED:

       (1) The parties’ Joint Motion for Entry of Stipulated Final Judgment

           (Doc. 65) is GRANTED.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:18-cv-00404-SPC-NPM Document 66 Filed 12/04/20 Page 2 of 2 PageID 697




      (2) The parties’ stipulated final judgment (Doc. 65-1) is incorporated into

         and made part of this Final Judgment.

      (3) The Clerk is DIRECTED to terminate any pending motions or

         deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




Copies: All Parties of Record




                                         2
